November 22, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
FLEMING & ASSOCIATES, L.L.P. (N/K/A FLEMING, NOLEN & JEZ, L.L.P.)
              AND GEORGE FLEMING, Appellants

NO. 14-16-00752-CV                          V.

   CHARLES KIRKLIN, STEPHEN KIRKLIN, PAUL KIRKLIN AND THE
               KIRKLIN LAW FIRM, P.C., Appellees
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on January 25, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Fleming & Associates, L.L.P. (n/k/a Fleming, Nolen & Jez, L.L.P.) and
George Fleming.


      We further order this decision certified below for observance.